 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 7, 2008,
between FX Real Estate and Entertainment Inc., a Delaware corporation (the
“Employer”), and Robert F.X. Sillerman (the “Executive”).
     WHEREAS, the Employer desires to retain the Executive; the Executive
affirms that no obligation germane to the Executive presently precludes, or
exists now and in the future may preclude, the Executive’s entry into and full
and faithful performance of this Agreement; and the Executive desires to accept
employment with the Employer; and
     WHEREAS, the Board of Directors of the Employer (the “Board”) has
determined that it is in the Employer’s interest to enter into this Agreement
with the Executive in order to secure, and in the future to be assured of, the
Executive’s abilities, services, and judgment as a member of senior management
of the Employer, upon the terms and provisions and subject to the conditions
stated in this Agreement;
     NOW, THEREFORE, the Employer and the Executive agree as follows:
     1. Employment. Upon the terms and subject to the conditions of this
Agreement, the Employer employs the Executive, and the Executive accepts
employment.
     2. Term; Dates.
          2.1 The term of the Executive’s employment shall commence on the
Effective Date (as defined below) and continue until the fifth annual
anniversary thereof (the “Employment Agreement Term”), unless earlier terminated
in accordance with this Agreement.
          2.2 This Agreement refers to the dates defined in this section, as
follows: (i) the date of commencement of employment is the “Effective Date”,
which date shall mean the earlier of (x) the date on which the acquisition of
CKX, Inc. (“CKX”) by 19X, Inc. (“19X”) is consummated or (y) the date on which
the merger agreement between 19X and CKX is terminated; provided, however, this
Agreement shall not take effect unless and until the Executive’s employment
agreement with CKX or 19X, as the case may be, is amended to acknowledge the
terms of this Agreement and allow for the performance of the Executive’s
obligations hereunder; (ii) the period of time during which the Executive is an
employee of the Employer pursuant to and in accordance with the terms and
provisions of this Agreement is hereinafter referred to as the “Term”; and (iii)
the last date of employment is the “Expiration Date.”
     3. Executive’s Position, Duties, and Authority. The Employer shall employ
the Executive, and the Executive shall serve as Chief Executive Officer of the
Employer and Chairman of the Board, and in such other positions with the
Employer and its subsidiaries that are reasonably acceptable to the Executive.
The Executive shall have executive duties, functions, authority, and
responsibilities commensurate with the office or offices he from time to time
holds with the Employer, subject, in accordance with applicable law, to the
supervision and direction of the Board.

 



--------------------------------------------------------------------------------



 



          3.1 The Executive shall have no obligation to serve or continue to
serve: (i) on the Board or any committee of the Board; or (ii) as an officer or
director of any subsidiary or affiliate of the Employer, in the event that, in
either case, the Employer or any such subsidiary or affiliate of the Employer or
any of their respective successors fails to provide and to maintain and on
behalf of the Executive indemnification rights no less beneficial to the
Executive than those provided by Section 10 of this Agreement and, to the extent
more beneficial to the Executive now or in the future, every right to
indemnification and defense of an officer or director of any entity formed and
existing under the laws of the State of Delaware. The future occurrence of any
event described in the preceding sentence, or the Employer’s failure within a
reasonable time to reimburse the Executive for all expenses reasonably incurred
in the course of fulfilling his duties and responsibilities as a director and/or
officer of the Employer, any subsidiary or affiliate of the Employer or any of
their respective successors, additionally, and immediately, shall constitute a
Constructive Termination of the Executive without Cause as such term is defined
in this Agreement.
          3.2 The Executive agrees to tailor his conduct with the written
employment policies which the Employer generally applies to all of its
employees, and additionally agrees that the Employer may amend its policies from
time to time during the Term, to the extent not inconsistent with the terms of
this Agreement. The Executive and the Employer agree that these policies
supplement, but do not amend or otherwise modify, the express terms of this
Agreement in the manner authorized by Section 17.5 of this Agreement.
          3.3 The Executive acknowledges that during the Term, the Employer may,
without the necessity of obtaining the Executive’s consent, implement one or
more corporate reorganizations for financial, tax, or related business reasons
which do not constitute a Change in Control as such event is defined in
Section 12.2 of this Agreement. The Executive agrees that, so long as any such
reorganization does not constitute a Change in Control, the reorganized Employer
shall be deemed the Employer for all purposes in connection with this Agreement,
and without a requirement that additional consideration be delivered to the
Executive in connection with the reorganization.
     4. Principal Occupation. The Executive shall devote not less than fifty
percent (50%) of his working time to the business and affairs of the Employer
and to the fulfillment of his duties under this Agreement in a diligent and
competent fashion, consistent with industry standards.
          4.1 The Employer acknowledges and agrees that during the Term:
               (a) the Executive may wish to continue, or commence, service as a
director and officer (or in a similar capacity) on the governing body of other
business entities whose business is not competitive with that of the Employer or
any of its subsidiaries; and
               (b) the Executive agrees that his service as described in
Section 4.1(a) shall be subject to the approval of the Employer’s Board, so long
as the Board’s discretion is not applied unreasonably.

2



--------------------------------------------------------------------------------



 



     Where the Board declines to approve the commencement of the Executive’s
service or his continued service, or the Board withdraws its approval for the
continuation of the Executive’s service as described in Section 4.1(a), the
Executive agrees that he will resign from such position, or withdraw himself
from consideration. The Executive and Employer agree that nothing in this
Section 4.1 applies to the Executive’s membership or contribution of his
non-working time or services, in a non-remunerative capacity, to any: charitable
or educational organization, foundation, or association; political organization
or campaign; religious group, foundation, or organization; or non-profit trade,
professional, community, or recreational organization or club, so long as the
purpose or aim of any such organization presents no conflict with the business
of the Employer, as reasonably determined by the Board.
          4.2 The Employer acknowledges and agrees that during the Term, the
Executive may devote a portion of his business time to personal investments and
outside business commitments, provided, however that: (a) such activities do not
conflict with the business of Employer, (b) such activities do not interfere,
directly or indirectly, with the performance by the Executive of his obligations
under this Agreement, and (c) such activities do not result in a breach by the
Employer of any non-competition or any other similar type of agreement to which
the Employer, or any of its subsidiaries or any of their respective officers or
directors, may be a party.
          4.3 No provision of this Agreement shall be construed to prohibit the
Executive’s: (a) passive acquisition, ownership, or trading, including without
limitation the Executive’s direct or indirect ownership, of less than five
percent (5%) of the issued and outstanding stock (or comparable bonds, options,
derivatives, negotiable instruments or securities) of a business entity that is
directly or indirectly competitive with the business of the Employer and whose
securities are publicly traded anywhere in the world or registered under the
Investment Company Act of 1940, as amended; or (b) passive ownership of stock,
partnership interests, or comparable ownership interests or securities in any
for-profit private business entity that is not directly competitive with the
business of the Employer or any of its subsidiaries. The Employer additionally
agrees that nothing in this Agreement shall operate to prohibit the Executive’s
acceptance of a testamentary gift, bequest or its equivalent, nor the
Executive’s retention of any such gift, bequest, or its equivalent following its
delivery so long as the Executive retains the interest(s) solely for investment
purposes.
          4.4 Notwithstanding anything contained in this Section 4, the Employer
acknowledges and agrees that, during the Term, Executive will be party to an
employment agreement with CKX or 19X, pursuant to which he will serve as Chief
Executive Officer, Chairman or Executive Chairman, as the case may be, and which
will require him to devote not less than 50% of his working time to the business
and affairs of such company and to the fulfillment of his duties under such
agreement, consistent with industry standards.
          4.5 Notwithstanding anything contained in this Section 4, the Employer
acknowledges and agrees that the Executive shall be entitled to continue to
participate in the investments and activities set forth on Schedule 4.5 attached
hereto.
     5. Location of Employment. Unless the Executive otherwise consents in
writing, the usual place for the performance of his services shall be the
Employer’s principal office located in

3



--------------------------------------------------------------------------------



 



the Borough of Manhattan, New York, New York, or such other location within
Manhattan or Nassau County, New York, as established by the Employer. In
addition, the Executive may perform his services in Southampton, New York,
provided, that there is no additional cost to the Employer beyond those that
would otherwise be reimbursed pursuant to Section 8 hereof.
     6. Base Salary. During the Term, the Executive shall not receive any base
salary (“Base Salary”) under this Agreement, unless such arrangement is changed
by mutual agreement of the Executive and the Board. The Employer shall be
provided all fringe benefits, perquisites or other amounts that the Employer and
the Executive agree at the beginning of each year will be provided to the
Executive for such year (whether or not paid in cash) and that the Employer will
be required to report as compensation to the Executive on Form W-2. The Board
additionally shall review the Executive’s compensation arrangements at least
annually; and the Board may determine to provide some compensation to Executive.
          6.1 Notwithstanding Section 6 above, the Employer shall provide the
Executive with a full time driver; provided, however, the Executive shall
reimburse the Employer for 50% of the costs of such full-time driver. In
addition, the Employer shall provide the Executive with full-time protection
services; provided, however, the Executive shall reimburse the Employer for 50%
of the costs for such full-time protection services. The Executive acknowledges
that the Employer may, but is not obligated to, retain a consultant to recommend
a company-wide security plan for the Employer and that the protection services
to be provided to the Executive hereunder would be provided subject to the terms
and conditions of such plan, as so adopted and in effect from time to time
during the Term.
          6.2 The Executive shall be eligible to accrue the equivalent of six
(6) weeks vacation during each full year of the Term, in accordance with the
accrual methodology and vacation day accrual limitations in the vacation leave
policy applied by the Employer to its employees, except that the Employer will
credit the Executive for his full annual accrual at the commencement of each
full year of the Term, i.e., not on a proportional basis during the course of
each year of the Term. The Executive additionally shall be entitled to remain
away from work for as many or as few days as required by the Executive due to
the Executive’s bona fide illness, subject to the provisions of Section 13 of
this Agreement. The Executive may observe any legal holidays, other holidays
recognized by the Employer, and religious holidays that the Executive deems
appropriate, in the sound exercise of his business judgment.
     7. Bonus and Option Grants
          7.1 The Executive shall be eligible to receive an annual discretionary
bonus payable in any combination of cash, stock or restricted stock, stock
options, and/or other consideration beneficial to the Executive during the
continuance of the Executive’s employment hereunder (the “Bonus”), after and as
determined by the Compensation Committee of the Board (the “Compensation
Committee”). The Compensation Committee’s decision to cause the Employer to make
or to not make a discretionary bonus payment to the Executive in any year
(including, without limitation, the consideration to be received or methodology
applied by the Compensation Committee to a discretionary bonus eligibility
determination in any year) shall have no bearing on the Executive’s eligibility
to earn a bonus in any succeeding year, nor shall

4



--------------------------------------------------------------------------------



 



the amount, form, or payment timing of any such discretionary bonus in any year
have any bearing on any aspect of a discretionary bonus determination in any
subsequent year.
          7.2 Simultaneous with the execution of this Agreement, the Employer
shall grant to the Executive a stock option to purchase up to 6,000,000 shares
of common stock, par value $.01 per share, of the Employer (the “Executive Stock
Options”). The exercise price for the Executive Stock Options shall be $20 per
share. The Executive Stock Options shall be approved by the Compensation
Committee (or the Board) in accordance with Rule 16b-3 promulgated under the
Exchange Act (as defined in Section 12.2 below), and vest ratably over the five
year period following the Effective Date (1/5th on each anniversary of the
Effective Date). The Executive Stock Options shall contain cashless exercise
provisions permitting payment of any portion of the exercise price (x) pursuant
to broker-assisted “cashless” exercise procedures, (y) by the withholding of
shares issuable upon exercise of the Options and/or (z) by the delivery of
shares held by the Executive to the extent held for such period of time, if any,
required to avoid a charge to the earnings of the Employer for financial
accounting purposes, and otherwise be governed by the provisions of a stock
option agreement substantially in the same form as is used for option grants to
its other senior executives. As soon as practicable after the Effective Date,
Employer shall register with the Securities and Exchange Commission (the “SEC”)
the shares of Common Stock issuable upon exercise of the Executive Stock Options
on a Form S-8 registration statement (or any successor registration form then in
effect).
     8. Expenses.
          8.1 The Employer shall reimburse the Executive for all reasonable
expenses actually incurred or paid by the Executive during the Term in the
performance of the Executive’s services. The Employer shall make reimbursement
within a reasonable time following the Executive’s presentation of expense
statements, vouchers, receipts, or such other supporting information as the
Employer reasonably may require from the Executive. The Executive acknowledges
that the Employer’s policies regarding the documentation of expenses for which
reimbursement is sought may change from time to time, and the Executive agrees
that he will comply with the Employer’s reasonable documentation requirements.
In no event shall expenses be reimbursed later than the end of the first quarter
of the calendar year immediately after the calendar year in which the expenses
were incurred by the Executive.
          8.2 The Executive at all times shall be entitled to: (a) travel in
first class seating (or its equivalent) on a reputable airline when the
Executive travels on domestic flights up to three hours in length in connection
with the Employer’s business; (b) charter a private flight when the Executive
travels internationally or on domestic flights in excess of three hours in
length in connection with the Employer’s business; (c) to hotel accommodations
while outside New York on business at a full-service hotel offering a hotel
suite with sufficient space, furnishings, and technological facilities and
appointments for the Executive’s comfortable and productive work in the room;
and (d) private car service when required to travel in connection with the
Employer’s business, attend business meetings, or work or attend functions
outside of normal business hours or on weekends or holidays.
          8.3 In the event that the Employer’s business requirements cause or
require the Executive to cancel personal vacation or travel plans for which the
Executive or any member

5



--------------------------------------------------------------------------------



 



of his family is unable to obtain a full refund of any deposit or comparable
amount expended by the Executive or any such family member in advance, the
Employer agrees that it will reimburse to the Executive the full amount not
refunded or refundable to the Executive or any such family member. In no event
shall such amounts be reimbursed later than the end of the calendar year
immediately after the calendar year in which the amounts were incurred by
Executive or such family member.
          8.4 Subject to the Executive providing the Employer with advanced
written notice, the Employer shall pay all fees and expenses associated with the
Executive’s application for any license or approval required by the Nevada
Gaming Authorities and other governmental authorities from whom approval, if
any, is required under the laws of the State of Nevada and/or any other state or
jurisdiction in which the Employer intends to conduct gaming operations.
Alternatively, the Executive may seek reimbursement from the Employer for such
expenses pursuant to the terms of Section 8.1.
     9. Benefits.
          9.1 During the Term, the Executive shall be eligible to participate in
any pension, profit sharing, incentive stock option, non qualified stock option,
deferred share, performance share and performance unit, stock purchase, stock
grant program or plan, and retirement savings program or plan established by the
Employer or any of its subsidiaries for which the Executive provides services
hereunder (“Participating Subsidiaries”), including, without limitation, any
such program or plan offered by the Employer or Participating Subsidiaries to
its executive or non-executive employees. The Executive additionally shall be
eligible to participate in any group life insurance, hospitalization, medical,
health and accident, dental, disability, or similar plan or program made
available by the Employer or Participating Subsidiaries to its executive or
non-executive employees. The Executive acknowledges that his participation in
any benefit plan described in this Section 9.1 may require, where required from
other senior executives of the Employer or Participating Subsidiaries, the
Executive’s co-payment of a periodic premium as a deduction from the Base Salary
payable to him or, in the event that the Employer does not then pay the
Executive a Base Salary, paid directly by the Employer. The Executive
additionally acknowledges that the Executive’s actual ability to participate in
any program, plan, or other benefit opportunity in which the Executive otherwise
is eligible to participate ultimately may be determined and governed by the
terms and conditions of a third-party provider’s plan or program, and the
Executive affirms that any third-party’s decision denying the Executive’s
participation in a particular program or plan, the provision of coverage or a
benefit in respect of a particular circumstance or expense, or a comparable
decision adversely affecting the Executive shall not constitute a breach of this
Agreement by the Employer, so long as the Employer does not offer, designate, or
select a program or plan with the actual intention of excluding the Executive’s
eligibility or participation in the opportunity.
          9.2 The Executive acknowledges that the Employer may, as it deems
appropriate, seek, obtain, and maintain during all or part of the Term insurance
connected with the life of the Executive, and for the benefit of the Employer.
In the event that the Employer elects to do so, the Executive agrees: to provide
any medical information required by the insurer issuing such coverage; to submit
no more frequently than semi-annually to any medical examination required by the
insurer in connection with the granting or renewal of such coverage;

6



--------------------------------------------------------------------------------



 



and to otherwise cooperate reasonably with the Employer’s attempts to obtain
such coverage. Any insurer’s rejection of an application submitted by the
Employer connected with this Section 9.2 in no event shall constitute a breach
of this Agreement by the Executive, and the Employer shall not request nor in
another manner seek any information from the Executive, the insurer, or any
other person(s) connected with the rejection.
          9.3 The Employer agrees that in the event of the Executive’s death
during the Term, the Employer will pay to the Executive’s estate the following,
which shall be distributed in accordance with the Executive’s will or
testamentary plan, as directed by any court having jurisdiction over such
estate, or as directed by any duly appointed administrator or executor of the
Executive’s estate:
               (a) $3 million;
               (b) the full costs relating to the continuation of any group
health, medical, dental, and life insurance program or plan provided through the
Employer in which the Executive participated at the time of his death, and
through which coverage was provided to any dependent(s) of the Executive at the
time of the Executive’s death, for a period of three (3) years following his
death, without regard to the availability or expiration of any continuation
option or feature provided by the program(s) or plan(s), or as otherwise
provided to a lesser extent by applicable law at the time of the Executive’s
death;
               (c) the cash portion of all declared but unpaid Bonus through the
time of the Executive’s death;
               (d) all reimbursable business expenses incurred by the Executive
through the time of his death; and
               (e) the Employer additionally shall cause any stock options,
restricted stock or other equity-based instruments (collectively “Equity
Awards”) that previously were issued by the Employer or any of the Participating
Subsidiaries to the Executive to vest fully and/or cause any Equity Awards that
were approved for issuance by the Employer or any of the Participating
Subsidiaries to the Executive and not so issued through the time of the
Executive’s death to be issued and fully vested. The Employer shall take all
action necessary to cause the assignment or transfer of such Equity Awards as
directed by the Executive’s will or testamentary plan, or as directed by any
duly appointed administrator or executor of the Executive’s estate.
The Executive acknowledges that the Employer at its option may, in the sole
exercise of its discretion, acquire and maintain a current whole life or term
insurance policy (“Policy”) on the life of the Executive from a reputable
carrier which provides substantially equivalent benefits on behalf of the
Executive in respect of the amounts provided in Sections 9.3(a) and (b). Such
Policy, if acquired and maintained, is intended to meet the Employer’s
obligations to the Executive pursuant to Sections 9.3(a) and (b). The Executive
shall have no preferred claim on, or any beneficial ownership interest in, the
Policy which will be subject to the claims of the Employer’s general creditors
under federal and state law in the event of insolvency. While the Executive is
an employee of the Employer, the Employer shall be the named beneficiary of the
Policy and the Policy shall not be assignable. However, upon termination without
Cause,

7



--------------------------------------------------------------------------------



 



Constructive Termination without Cause or termination following a Change in
Control (all as defined in Section 12 below), the Employer shall assign the
Policy to the Executive within thirty (30) days following his termination of
employment and, upon the assignment, the Executive shall have all rights with
respect to the Policy. Where the Employer elects to seek such insurance
coverage, the Executive agrees to provide any medical information reasonably
required by the insurer issuing such coverage; to submit to any medical
examination reasonably required by the insurer in connection with the granting
or renewal of such coverage; and to otherwise cooperate reasonably with the
Employer’s attempts to obtain such coverage. Any insurer’s rejection of an
application submitted by the Employer in connection with this Section 9.3 in no
event shall relieve the Employer of any of its obligations hereunder.
     10. Indemnification. The Employer shall indemnify the Executive against all
losses, claims, expenses, or other liabilities of any nature arising by reason
of the fact that he: (a) is or was a director, officer, employee, or agent of
the Employer or any of its subsidiaries or affiliates; or (b) while a director,
officer, employee or agent of the Employer or any of its subsidiaries or
affiliates, is or was serving at the request of the Employer as a director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another corporation, partnership, joint venture, trust, employee
benefit plan or other entity, in each case to the fullest extent permitted under
the Delaware General Corporation Law, as the same exists or may hereafter be
amended. Without limiting the generality of the foregoing, the Executive shall
be entitled in connection with his employment and in connection with his
services as an officer and director of the Employer to the benefit of the
provisions relating to indemnification and advancement of defense costs and
expenses contained in the bylaws and certificate of incorporation of the
Employer, each as in effect as of the Effective Date and thereafter as may be
amended from time to time (not including any amendments or additions that limit
or narrow, but including any that add to or broaden, the protection afforded to
the Executive), to the fullest extent permitted by applicable law. The Employer
shall advance to the Executive all costs of investigation or defense incurred by
the Executive in connection with any pending or threatened claim for which the
Executive may be entitled to indemnification hereunder, provided that the
Executive shall agree to return to the Employer any such advanced amounts,
without interest, if it is determined in a final, non-appealable judgment by a
Court of competent jurisdiction that the Executive is not entitled to
indemnification by the Employer for losses incurred in connection with such
claim. The indemnification obligations of the Employer shall survive from the
Effective Date of this Agreement and continue until three (3) months after the
expiration of any applicable statute of limitations with respect to any claim
made against the Executive for which the Executive is or may be entitled to
indemnification (the “Survival Period”), and shall survive after the Survival
Period with respect to any indemnification claim as to which the Employer has
received notice on or prior to the end of the Survival Period. The Employer’s
belief regarding a statute of limitations applicable to a claim, any position
taken by the Employer in response to a claim, or the determination of any
judicial, quasi-judicial, or arbitral body in connection with a claim and any
statute of limitations applicable to a claim(s) shall in no event relieve the
Employer from its obligation to indemnify the Executive. The Employer shall
prepay in full, and maintain fully during the Survival Period for the benefit of
the Executive, on an “occurrence” basis, a directors and officers errors and
omissions insurance policy, or a similar insurance policy(ies), providing
coverage from a financially reputable carrier, in form and substance reasonably
acceptable to the Executive. Anything in this Agreement to the contrary
notwithstanding, this Section 10 shall survive the termination of this Agreement
for any reason.

8



--------------------------------------------------------------------------------



 



     11. Confidential Information. The Executive acknowledges that his
employment will fully familiarize the Executive with the trade secrets and
confidential and proprietary information of the Employer (the “Confidential
Information”). Examples of the Employer’s Confidential Information include,
without limitation, information regarding the Employer’s costs, profits,
markets, sales, products, key personnel, operational methods, technical
processes, business strategies, and other information which the Employer engages
in efforts to protect from disclosure or discovery by its competitors, actual
and prospective clients, and other third parties. The Executive further
acknowledges that the unintentional or intentional disclosure of the Employer’s
Confidential Information would have a material adverse effect on the operations
and development of the Employer’s business. The Executive therefore covenants
and agrees as set forth below:
          11.1 The Executive will during the Term and for one (1) year
thereafter, keep secret all Confidential Information, and will not intentionally
disclose Confidential Information to anyone outside of the Employer and its
subsidiaries and affiliates and their respective advisors, directors, officers,
employees, agents, consultants, financing sources and other representatives,
other than in connection with the Executive’s performance of his duties under
this Agreement except with the Employer’s consent, provided that: (i) the
Executive shall have no such obligation to the extent Confidential Information
is or becomes publicly known, other than as a result of the Executive’s breach
of his obligations hereunder; and (ii) the Executive may, after giving prior
notice to the Employer to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process; provided, however, that if the
Executive is required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information pursuant to the foregoing
clause (ii), he agrees to use reasonable efforts to provide the Employer with
prompt notice of each such request so that the Employer may seek an appropriate
protective order or waive compliance by the Executive with the provisions of
this Agreement or both; provided, further, that if, absent the entry of a
protective order or the receipt of a waiver under this Agreement, the Executive
is, in the opinion of his counsel, legally compelled to disclose such
Confidential Information under pain of liability for contempt or other censure
or penalty (civil or criminal), the Executive may disclose such information to
the persons and to the extent required without liability under this Agreement.
In such event, the Executive shall give the Employer written notice of such
disclosure, in reasonable detail, as soon as possible, but in any event not
later than concurrently with making such disclosure, and the Executive shall
exercise his reasonable commercial efforts to obtain reliable assurances that
confidential treatment will be accorded any such Confidential Information so
disclosed.
          11.2 The Executive will, at his option: (i) deliver promptly to the
Employer at the termination of his employment by the Employer, or at any other
time the Employer may so request, all memoranda, notes, records, reports, and
other documents (including, without limitation, drafts, whole or partial copies,
and information stored or maintained electronically, magnetically, in a
computer, or through any other medium invented in the future) relating to the
Employer’s business, which he obtained while employed by, or otherwise serving
or acting on behalf of, the Employer and which he may then possess or have under
his control (the “Records”); or (ii) in lieu of subclause (i) above, the
Executive shall destroy all of the Records,

9



--------------------------------------------------------------------------------



 



return all tangible property of the Employer containing any Records which is
possessed by the Executive, and shall deliver to the Employer a signed
affirmation to that effect.
          11.3 The Executive’s duties may require that he enter into
confidentiality agreements, nondisclosure agreements, or comparable agreements
with third parties, and a third party may require the Executive’s entry into
such an agreement(s) personally and on behalf of the Employer. In any such
event, the Executive agrees to engage in reasonable efforts to perform any such
agreement.
          11.4 During the Term, the Employer may adopt or implement additional
Confidential Information policies, procedures, or requirements in connection
with the Employer’s business, and any such policies, procedures, or requirements
will supplement this Section 11, without additional consideration from the
Employer to the Executive, except to the extent, if any, that they conflict with
this Agreement, in which event this Agreement shall control and govern.
     12. Termination. The following definitions shall apply to the use of such
terms in this Agreement:
          12.1 “Cause” means:
               (a) the Executive is convicted of, or enters a no contest plea to
(i) a felony involving moral turpitude, or (ii) a misdemeanor involving moral
turpitude which would render the Executive unable to perform his duties set
forth in this Agreement;
               (b) the Executive engages in conduct that constitutes willful
gross neglect or willful gross misconduct in carrying out his duties under this
Agreement, resulting in material economic harm to the Employer;
               (c) the Executive’s disloyalty, willful non-performance or
willful misconduct or neglect (whether the neglect arises from an act(s) or
failure(s) to act) of his duties under this Agreement after: (i) written notice
to the Executive from the Board, with reasonable specification of the matter(s)
giving rise to the notice, including notice of the Employer’s intent to
terminate the Executive’s employment due to the matter(s) described in such
notice, and further stating the Board’s reasoned conclusion that it is
impossible for the Executive to cure the matter(s) giving rise to the notice
within thirty (30) days from the notice; (ii) the opportunity for the Executive
to respond in writing to the written notice, with the assistance of any counsel
deemed appropriate by the Executive (but at the Executive’s expense) not sooner
than ten (10) regular business days after delivery of the written notice;
(iii) the opportunity for the Executive to be heard and to orally present his
position, with the assistance of any counsel deemed appropriate by the Executive
(but at the Executive’s expense) during a confidential meeting of the entire
Board within ten (10) business days after the Executive’s delivery to the
Employer of the Executive’s written response to the written notice; and (iv) a
vote of not less than 66 2/3% of all members of the Board (not including the
Executive’s vote), finding that the matter(s) specified in the written notice
constitute “Cause” for purposes of this Agreement;
               (d) any finding by the SEC pertaining to the Executive which, in
the opinion of independent counsel selected by the Employer, could reasonably be
expected to

10



--------------------------------------------------------------------------------



 



impair or impede the Employer’s ability to register, list, or otherwise offer
its stock to the public to maintain itself as a publicly-traded company; or
               (e) the Gaming Authorities of the State of Nevada or any other
state or jurisdiction in which the Employer shall conduct gaming operations
shall determine or indicate in writing to the Employer that the Executive’s
continued employment as an executive would adversely impact the Employer’s
licensing status or gaming operations in any jurisdiction in which it is seeking
to be licensed or is so licensed.
For purposes of this Section 12.1, no act, or failure to act, by the Executive
shall be “willful” unless committed without a reasonable belief that the act or
omission was in the best interest of the Employer.
          12.2 A “Change in Control” shall mean the occurrence of any of the
following, as supplemented by the defined terms in Section 12.2(g) of this
Agreement:
               (a) any “person,” or “group” of related persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Principal or a Related Party of the Principal), shall
become, directly or indirectly, a “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of Voting Stock representing more
than thirty-five percent (35%) of the total voting power of all Voting Stock of
the Employer on a fully-diluted basis; provided, however, the acquisition of
beneficial ownership of more than thirty-five percent (35%) of the total voting
power of all Voting Stock of the Employer on a fully-diluted basis in connection
with a primary issuance of Voting Stock by the Employer that has been approved
by the Board shall not constitute a Change in Control for purposes of this
Agreement;
               (b) all or substantially all of the assets or business of the
Employer are disposed of through the consummation of a merger, consolidation,
sale of assets or other transaction (unless the shareholders of the Employer
immediately prior to such merger, consolidation or other transaction
beneficially own, directly or indirectly, Voting Stock representing fifty
percent (50%) or more of the voting power of the outstanding Voting Stock of the
entity or entities, if any, that succeed to the assets or business of the
Employer, determined on a fully-diluted basis);
               (c) the Employer combines with another entity and is the
surviving entity but, immediately after the combination, the shareholders of the
Employer immediately prior to the combination beneficially own, directly or
indirectly, less than fifty percent (50%) of the voting power of the outstanding
Voting Stock of the combined entity, determined on a fully-diluted basis;
               (d) the majority of the Board consists of individuals other than
“Incumbent Directors,” which term means members of the Board as of the Effective
Date, except that any person who becomes a director subsequent to such date
whose election or nomination was supported by two-thirds of the directors who
then comprise the Incumbent Directors shall be considered an Incumbent Director;

11



--------------------------------------------------------------------------------



 



               (e) there shall be consummated any consolidation or merger of the
Employer in which the Employer is not the continuing or surviving entity or
pursuant to which the common stock of the Employer would be converted into cash,
securities, or other property, other than a merger or consolidation of the
Employer in which the shareholders of the Employer immediately prior to the
merger or consolidation beneficially own, directly or indirectly, fifty percent
(50%) or more of the voting power of the outstanding Voting Stock of the
combined entity, determined on a fully-diluted basis; or
               (f) the approval of the shareholders of the Employer or the Board
of any plan or proposal for the liquidation or dissolution of the Employer and
the effectuation of any such liquidation or dissolution of the Employer.
               (g) For purposes of this Section 12.2, (i) “Voting Stock” means,
with respect to any person, equity securities of any class or classes in such
person, entitling the holders thereof to vote under ordinary circumstances in
the election of members of the board of directors or other governing body of
such person; (ii) “Principal” means Robert F.X. Sillerman; and (iii) “Related
Party” means, with respect to the Principal, (x) any spouse or immediate family
member of the Principal, (y) any trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners, owners or persons
beneficially holding a fifty-one percent (51%) or more controlling interest of
which consist of the Principal and/or such other persons referred to in the
immediately preceding clause (x) or (z) the trustees of any trust referred to in
the immediately preceding clause (y).
          12.3 “Constructive Termination without Cause” means the termination of
the Executive’s employment at his initiative after, without the Executive’s
prior written consent, one or more of the following events:
               (a) the uncured failure by the Employer to fulfill its
obligations under this Agreement within thirty (30) days after written notice
thereof from the Executive to the Employer;
               (b) the failure to elect the Executive to any of the positions
described in Section 3.1;
               (c) any material diminution or adverse change in the duties,
authority, responsibilities, or positions of the Executive; or any attempt to
remove the Executive from any executive management position in a manner contrary
to this Agreement or the Employer’s then effective certificate of incorporation
or by-laws;
               (d) the assignment to the Executive of duties or responsibilities
which are materially inconsistent or different from those customarily performed
by a person holding the executive management positions to be held by the
Executive pursuant to Section 3.1;
               (e) the failure of the Employer to obtain the assumption in
writing of its obligation to perform this agreement by any successor to all or
substantially all of the assets or business of the Employer after a merger,
consolidation, sale, or similar transaction, provided that such transaction does
not constitute a “Change of Control”; or

12



--------------------------------------------------------------------------------



 



               (f) the commencement by or against the Employer or any of its
material subsidiaries of a voluntary or involuntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect; or seeking the appointment of a
trustee, receiver, liquidator, or custodian of it or any substantial part of its
property, and consent by the Employer or any such material subsidiary to any
such relief, provided that such relief does not constitute a “Change of
Control”; or
               (g) the Executive agrees that each of the following must occur
before the Executive may assert the existence of a Constructive Termination
without Cause (other than with respect to Section 12.3(e)): (i) the Executive
must provide written notice to the Board, with reasonable specification of the
matter(s) giving rise to the notice; (ii) the Employer must have the
opportunity, through a Board member designated by the Compensation Committee of
the Board, to respond in writing to the written notice, with the assistance of
any counsel deemed appropriate by the Employer (at its expense) not sooner than
ten (10) business days after delivery of the written notice; and (iii) the Board
must have the opportunity, acting collectively or through a designee, to
investigate, inquire, and otherwise inform itself of the assertion, followed by
a hearing before the Board during which the Executive is allowed the opportunity
to orally present his position, with the assistance of any counsel deemed
appropriate by the Executive (but at the Executive’s expense), during a
confidential meeting of the entire Board, and the Employer is allowed to
respond, within ten (10) business days after the Employer delivers to the
Executive its written response to the Executive’s written notice.
          12.4 If the Employer terminates this Agreement for Cause, the
Executive shall be paid (x) all earned but unpaid Base Salary through the date
of termination, (y) the cash portion of all declared but unpaid Bonus through
the date of termination and (z) all reimbursable business expenses incurred by
the Executive through the date of termination. In the event the Employer
terminates the Executive’s employment for Cause, the Executive shall have no
further obligation or liability to the Employer in connection with his
performance of this Agreement (except the continuing obligations specified in
Sections 11 and 14 hereof).
          12.5 Termination without Cause or Constructive Termination without
Cause. In the event the Executive’s employment is terminated without Cause,
other than due to disability or death, or in the event there is a Constructive
Termination without Cause, the Executive shall be entitled to be paid by the
Employer:
               (a) $3 million;
               (b) the cash portion of all declared but unpaid Bonus through the
date of termination;
               (c) all reimbursable business expenses incurred by the Executive
through the date of termination;
               (d) the Employer additionally shall cause any Equity Awards that
previously were issued by the Employer or any of the Participating Subsidiaries
to the Executive to vest fully and/or cause any Equity Awards that were approved
for issuance by the Employer or

13



--------------------------------------------------------------------------------



 



any of the Participating Subsidiaries to the Executive and not so issued through
the date of termination to be issued and fully vested;
               (e) all benefits provided in Section 9 for the lesser of
(i) three (3) years or (ii) the remaining portion of the Employment Agreement
Term following such termination (except that if providing any such benefit under
the terms of a plan is not permissible under the terms of the plan or would
cause an adverse tax effect, the Employer shall reimburse the Executive’s
expenses incurred in obtaining similar coverage on his own with such
reimbursement being paid no later than the end of the calendar year such
expenses are incurred by Executive); and
               (f) the Executive shall have no further obligation or liability
to the Employer in connection with his performance of this Agreement (except the
continuing obligations specified in Section 11 hereof).
          12.6 Additional Rights Following a Change in Control. In the event of
a Change in Control, the Executive shall be entitled: (a) at the Executive’s
option, to accelerate this Agreement’s Expiration Date to the date of the actual
closing of any transaction which constitutes a Change in Control (the “Change in
Control Closing Date”); and (b) to all payments and benefits provided in
Section 12.5 in respect of a Constructive Termination without Cause. The
payments and benefits provided under Section 12.5, together with a bona fide,
good faith estimate of any amounts that may be payable pursuant to Section 12.7,
(i) shall be paid to the Executive in a lump sum on or prior to the Change in
Control Closing Date (or such later date as may be necessary to avoid any
adverse tax consequences under Section 409A of the Internal Revenue Code as
described in Section 12.8 below), without any discount or reduction for the
present value of any monetary amount(s) payable; and (ii) in the case of
non-monetary consideration or stock options or comparable consideration,
delivered to the Executive on or prior to the Change in Control Closing Date.
Upon a Change in Control, all granted but unvested shares of restricted stock
and all options to purchase the Employer’s capital stock or similar instruments
granted to or held, directly or indirectly, by the Executive shall vest fully
and immediately in the Executive and all options and similar securities held,
directly or indirectly, by the Executive shall remain exercisable for the full
maximum term of the original option grant or ten (10) years from the Change in
Control Closing Date, whichever is greater. In addition, Section 14 of this
Agreement immediately, and without additional action, shall be deemed and
rendered null, void, and without any effect as against the Executive upon the
actual closing of any transaction which constitutes a Change in Control. The
Executive shall forfeit any rights granted pursuant to this Section 12.6 if the
Executive, in his sole and absolute discretion and without any obligation
whatsoever to do so, accepts in writing a written offer to remain with the
surviving company in an executive position with equivalent duties, authority,
and responsibilities as the Executive held immediately prior to the transaction
resulting in the Change in Control.
          12.7 Payment Following a Change in Control.
               (a) Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment or distribution by the
Employer to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with or arising out of, the Executive’s

14



--------------------------------------------------------------------------------



 



employment with the Employer or a change in ownership or effective control of
the Employer or a substantial portion of its assets (a “Payment”), would be
nondeductible by the Employer for Federal income tax purposes under the rules
set forth in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), as in effect on the Effective Date (the “Effective Date Section 280G
Rules”), then the aggregate present value of amounts payable or distributable to
or for the benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Agreement Payments and that would not cause any
Payment to be nondeductible by the Employer under the Effective Date
Section 280G Rules. Anything to the contrary notwithstanding, if the Reduced
Amount is zero and it is determined further that any Payment which is not an
Agreement Payment under the Effective Date Section 280G Rules would nevertheless
be nondeductible by the Employer under the Effective Date Section 280G Rules,
then the aggregate present value of Payments which are not Agreement Payments
shall also be reduced (but not below zero) to an amount expressed in present
value which maximizes the aggregate present value of Payments without causing
any Payment to be nondeductible by the Employer under the Effective Date
Section 280G Rules. For purposes of this Section 12.7(a), present value shall be
determined in accordance with Section 280G(d)(4) of the Code and the Treasury
Regulations promulgated thereunder, under the Effective Date Section 280G Rules.
The Executive shall determine which and how much of the Payments shall be
eliminated or reduced consistent with the requirements of this Section 12.7(a),
provided that, if the Executive does not make such determination within ten
business days of the receipt of the calculations made by the Accounting Firm (as
defined below), the Employer shall elect which and how much of the Payments
shall be eliminated or reduced consistent with the requirements of this
Section 12.7(a) and shall notify the Executive promptly of such election. Within
five business days thereafter, or at such later time as such amounts otherwise
would be payable under this Agreement, the Employer shall pay to or distribute
to or for the benefit of the Executive such amounts as are then due to the
Executive under this Agreement.
               (b) If after any reduction pursuant to paragraph (a) of this
Section 12.7, it shall be determined that any Payment would be subject to the
excise tax imposed by Section 4999 of the Code as in effect at the time such
Payment is to be made, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employer shall make a payment to the Executive (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, the
Executive retains (or has had paid to the Internal Revenue Service on his
behalf) an amount of the Gross-Up Payment equal to the sum of (i) the Excise Tax
imposed upon the Payments and (ii) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in the Executive’s adjusted
gross income and the highest applicable marginal rate of federal income taxation
for the calendar year in which the Gross-Up Payment is to be made. For purposes
of determining the amount of the Gross-Up Payment, the Executive shall be deemed
to (x) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made, and
(y) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

15



--------------------------------------------------------------------------------



 



               (c) Any initial determinations required pursuant to this
Agreement shall be made at the Employer’s expense by the Employer’s regular
outside auditors (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Employer and the Executive within ten
days of the Termination Date, if applicable, or promptly upon request by the
Employer or by the Executive (provided the Executive reasonably believes that
any of the Payments may be subject to the Excise Tax) and if the Accounting Firm
determines that there is a Reduced Amount or that no Excise Tax is payable by
the Executive with respect to a Payment or Payments, it shall furnish the
Executive with an opinion reasonably acceptable to the Executive that supports
its Determination[s]. Within ten days of the delivery of the Determination to
the Executive, the Executive shall have the right to dispute the Determination
(the “Dispute”). The Reduced Amount, if any, and the Gross-Up Payment, if any,
as determined pursuant to this Section 12.7(b) shall be paid by the Employer to
the Executive, within ten days of the receipt of the Accounting Firm’s
determination notwithstanding the existence of any Dispute, or in the case of
the Reduced Amount, such later dates as the Payments comprising the Reduced
Amounts otherwise would have been payable pursuant to this Agreement. If there
is no Dispute, the Determination shall be binding, final and conclusive upon the
Employer and the Executive subject to the application of clause (iii) below. The
Employer and the Executive shall resolve any Dispute in accordance with the
terms of this Agreement. Notwithstanding the foregoing, in no event shall
payment of the Gross-Up Payment occur later than the end of the Executive’s
taxable year following the Executive’s taxable year in which the Executive pays
the taxes giving rise to the Gross-Up Payment.
               (d) Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Determination, an Excise Tax will
be imposed on any Payment or Payments, the Employer shall pay to the applicable
government taxing authorities as Excise Tax withholding, the amount of the
Excise Tax that the Employer has actually withheld from the Payment or Payments
or the Gross Up Payment.
          12.8 Impact of Section 409A. Notwithstanding the foregoing, if any
amount payable to the Executive under this Agreement on account of the
Executive’s termination of employment constitutes a “deferral of compensation”
within the meaning of United States Treasury Regulation (“Treasury Regulation”)
Section 1.409A-1(b) (“Deferred Compensation”), the payment of such Deferred
Compensation shall commence no later than 90 days after Executive incurs a
Separation from Service (as defined below); provided, however, if on the date of
the Executive’s Separation from Service (as defined below), the Executive is a
“specified employee” within the meaning of Section 409A of the Code, any
Deferred Compensation payable under this Agreement on account of the Executive’s
Separation from Service and within the first six (6) months following the
Executive’s Separation from Service, shall instead be paid in a lump sum on the
first business day of the seventh (7th) month following the Executive’s
Separation from Service. Each payment of Deferred Compensation shall be
considered a separate payment for purposes of Treasury
Regulation Sections 1.409A-1(b)(4) and 1.409A-2(b)(2). For purposes of this
Agreement, “Separation from Service” shall have the meaning set forth in
Treasury Regulation Section 1.409A-1(h), and a Separation from Service will be
deemed to occur if the Employer and the Executive reasonably anticipate that
Executive shall perform no further services for the Employer (whether an
employee or an independent contractor) or that the level of bona fide services
Executive will perform in the future (whether as an employee or an

16



--------------------------------------------------------------------------------



 



independent contractor) will permanently decrease to no more than 49 percent of
the average level of bona fide services performed (whether as an employee or
independent contractor) over the immediately preceding 36-month period.
          12.9 Voluntary Termination. In the event of the termination of this
Agreement at the conclusion of the Employment Agreement Term, or by the
Executive on his own initiative other than: (i) a termination due to death or
disability; (ii) a Constructive Termination without Cause; or (iii) a Change in
Control, the Executive shall have the same entitlements as provided in Section
12.4 for a termination for Cause. A voluntary termination of employment by the
Executive shall be effective upon reasonable written notice to the Employer.
Written notice need not be provided in the event of a termination due to death
or disability or the consummation of a Change in Control.
          12.10 Stock Options and Restricted Stock. (a)Upon termination of the
Executive’s employment with the Employer without Cause or as a result of a
Constructive Termination without Cause, all restrictions on any Equity Award
granted or issued by the Employer or any of the Participating Subsidiaries to
the Executive after the Effective Date, immediately shall lapse. The Executive
additionally shall have the immediate right to exercise any Employer stock
options in full (without regard to any restriction on the underlying stock, and
whether granted under this Agreement or otherwise), whether or not any such
option is fully exercisable on the date of termination, for the remainder of the
original full maximum term of each such stock option. In addition, in the event
that the Executive’s employment is terminated for any reason within one (1) year
following the consummation of a Change in Control (including, without
limitation, the date of the consummation) then the Executive shall be entitled,
at the Executive’s option and without the preclusion or reduction of any benefit
otherwise available to him under this Agreement (pursuant to Section 12.6 or
otherwise), to exercise all options granted previously to the Executive during
the longest period permissible under the terms of the plan under which such
options were issued from the Change in Control Closing Date, and additionally to
freely transfer any options held, directly or indirectly, by the Executive as of
the Change in Control Closing Date.
               (b) Option Grant Terms. The Employer agrees that it will cause
the terms and conditions of any options to purchase the Employer’s shares of
capital stock or any other equity-based instruments granted to the Executive
during the Employment Agreement Term to conform with the provisions of this
Agreement. Where the terms of any grant agreement with the Executive or any
stock incentive plan or stock option plan adopted by the Employer conflict with
this Agreement, the Employer agrees that the terms of this Agreement shall
control, apply to and determine the terms of the grant to the fullest extent
permitted by applicable law.
          12.11 No Mitigation or Offset. At any termination of the Executive’s
employment, the Executive shall have no obligation to seek other employment.
There shall be no offset against amounts due the Executive under this Agreement
on account of any remuneration attributable to any later employment,
consultancy, partnership, or other remunerative activity connected with the
Executive. However, the Employer may offset any amounts owed by the Executive to
the Employer or any of its subsidiaries or affiliates against amounts due to the
Executive under this Agreement.

17



--------------------------------------------------------------------------------



 



     13. Disability.
          13.1 If during the Executive’s active employment the Executive becomes
physically or mentally disabled, whether totally or partially, so that he is
prevented from performing his duties for a period of six consecutive months, the
Employer shall pay to the Executive his full Base Salary, if any, and Bonus, if
any, in respect of the period ending on the last day of the sixth consecutive
month of disability (the “Disability Date”), and the additional provisions set
forth below shall apply:
          13.2 If the Executive has not resumed his usual duties on or prior to
the Disability Date, the Expiration Date of this Agreement automatically shall
accelerate to the Disability Date, and the Employer shall pay to the Executive,
or as directed by any properly appointed guardian of the Executive, seventy-five
percent (75%) of any Base Salary from the Disability Date through the end of the
Employment Agreement Term (without giving effect to any early termination
provisions contained in this Agreement) and, the Employer shall have no
obligation to pay any Bonus, discretionary bonus, or other form of compensation
or consideration to the Executive in respect of periods after the Disability
Date, unless applicable law requires the Employer to do so. Any Base Salary
payable pursuant to this section shall be reduced by the amount of any benefits
payable to the Executive under any group or individual disability insurance plan
or policy, where the premiums for such plan or policy are paid primarily by the
Employer; and
          13.3 Unless the Employer voluntarily exercises its option under
Section 13.4 to restore the Executive to his full compensation, duties,
functions, authority and responsibilities, the Executive shall have no
obligations to the Employer from and after the Disability Date (except for his
obligations under Section 11, which shall survive); and
          13.4 If during the Employment Agreement Term and after a Disability
Date, the Executive shall recover fully from a disability, the Employer, by
action of the Board, shall have the right (exercisable within sixty (60) days
after notice from the Executive of such recovery), but not the obligation, to
restore the Executive to employment, full compensation, and his full level of
duties, functions, authority and responsibilities hereunder.
     14. Non-competition.
     Except as set forth in Section 12.5(f) or elsewhere in this Agreement,
during the Employment Agreement Term the Executive will not, without the prior
written approval of the Board, (a) become employed by, or become an officer,
director, or general partner of, any partnership, corporation or other entity in
the residential, media, entertainment, luxury hotel or casino sectors (each a
“Prohibited Business”) or (b) directly or indirectly, purchase, invest or
otherwise participate in any significant manner, in investments, businesses or
commercial operations in a Prohibited Business, unless such purchase, investment
or participation is permitted under Section 4 above or conducted by and through
Employer or its subsidiaries. Nothing in this Section 14 shall prohibit the
Executive from continuing to fulfill his obligations as an officer, director or
partner of companies or entities identified in Section 4 or from engaging in the
activities listed on Schedule 4.5 to this agreement.

18



--------------------------------------------------------------------------------



 



     15. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by prepaid
telegram, overnight courier or mailed first class, postage prepaid, by
registered or certified mail, as follows (or to such other or additional address
as either party shall designate by notice in writing to the other in accordance
herewith):
If to the Employer:
FX Real Estate and
Entertainment Inc.
650 Madison Avenue
New York, New York 10022
Attention: Board of Directors
If to the Executive:
Robert F.X. Sillerman

     Copies of all communications given hereunder to the Employer shall also be
delivered or sent, in like fashion, to: Alan Annex, Esq., Greenberg Traurig, 200
Park Avenue, New York, New York 10166; telephone: (212) 801-9323; facsimile:
(212) 805-9323.
     16. Disputes.
          16.1 Arbitration of Monetary Disputes. Any action or claim seeking
monetary damages arising between the parties to this Agreement (including,
without limitation, the Executive’s representative following his death and any
successor to the Employer), whether based on contract, negligence, intentional
tort, fraud or misrepresentation, statutorily prohibited discrimination,
including employment discrimination, or breach of other legal duty arising from
or connected in any manner with this Agreement or its performance shall be
resolved exclusively through final and binding arbitration, as follows:
               (a) The arbitration shall proceed in accordance with the National
Rules for the Resolution of Employment Disputes (the “Rules”) of the American
Arbitration Association (the “AAA”) in effect when the claim or dispute arose
between the parties, or in the event that the AAA no longer follows the National
Rules for the Resolution of Employment Disputes, then the AAA’s Commercial
Arbitration Rules (if applicable, the “Rules”) in effect on the date of this
Agreement. Either party may, but neither party must, file or docket the dispute
for administration by the AAA, so long as the dispute proceeds in accordance
with this Section 16.1 and the applicable Rules.
               (b) The arbitrator(s) shall be selected as follows: Each party
shall by written notice to the other have the right to appoint one arbitrator.
If, within thirty (30) days following the giving of such notice by one party,
the other shall not, by written notice, appoint another arbitrator, the first
arbitrator shall be the sole arbitrator. If two arbitrators are so

19



--------------------------------------------------------------------------------



 



appointed, they shall appoint a third arbitrator. If thirty (30) days elapse
after the appointment of the second arbitrator and the two arbitrators are
unable to agree upon the third arbitrator, then either party may, in writing,
request that the AAA appoint the third arbitrator.
               (c) Each party exclusively shall bear all costs, fees, and other
expenses charged by or associated with the arbitrator appointed by him or it,
and the parties equally shall pay the costs and expenses of any third appointed
arbitrator. All proceedings connected with the arbitration, including hearings,
shall be held in New York, New York, and where a party appoints an arbitrator
who principally conducts his or her business outside of New York, New York, the
appointing party exclusively shall bear that arbitrator’s travel, temporary
lodging, and related costs and expenses. The general counsel of the AAA or his
or her designee, after the filing of the dispute with the AAA, exclusively shall
have the jurisdiction and the authority, after written application filed by a
party with the AAA and the opportunity for the other party to respond in
writing, to inequitably allocate between the parties the AAA’s pre-hearing
filing and administrative fees and the fees and expenses of any appointed
arbitrator(s), subject to reallocation among the parties by the arbitrator(s) in
any final award (or decision).
               (d) All proceedings, hearings, testimony, documents, or writings
related to the arbitration shall be confidential, i.e., not disclosed by a
party, a party’s representative(s), or any testifying witnesses to a person or
entity not a party to, or interested in, the arbitration. The parties further
agree, without regard to any AAA rule to the contrary, that where a written
reasoned award(s) is made by the arbitrator(s), the arbitrator(s) also shall
issue a one-page award (or decision) in a form which permits a future need by
any party to judicially enforce the award, but that the written reasoned award
shall not be disclosed by the parties to any person or body not connected
directly with the arbitration.
               (e) The arbitrator(s) appointed exclusively shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to him, her, or them. Each party shall bear its or his own arbitration
costs and expenses, including, without limitation, the costs and expenses
associated with any attorney or other expert or representative retained by the
party in connection with a claim, without regard to any pre-award application by
the AAA of the last sentence of Section 16.1(c). The interpretation and
enforceability of the arbitration agreement memorialized in this section shall
be determined in accordance with the United States Federal Arbitration Act (9
U.S.C. §1, et seq.) (the “FAA”), unless the New York State Arbitration Act (the
“New York Act”) (CPLR §7501, et seq.) would make enforceable this Agreement
after an appointed arbitrator(s) finds it unenforceable under the FAA, in which
case the New York Act shall be applied. Any process required or desirable in
connection with any arbitration under this Section 16.1 shall be issued and
served as authorized by the FAA, the New York Act, or any treaty to which the
United States is a signatory, and upon a party by personal or permitted
substitute service anywhere in the world. The substantive law applied by the
arbitrator(s) to the determination of any claim or defense not connected with
the enforceability of this arbitration agreement shall be the internal laws of
the State of New York, without reference to conflicts of law principles.
               (f) The parties agree that the appointed arbitrator(s) shall have
no power or authority to make awards or issue orders of any kind, except as
authorized by the FAA and the internal laws of the State of New York. Any
monetary award made shall be payable

20



--------------------------------------------------------------------------------



 



promptly in United States dollars, free of any tax, offset, or deduction (unless
required by law), and any costs, fees, or taxes incident to enforcing the award
shall, to the maximum extent permitted by law, be charged against the party
resisting enforcement.
          16.2 Claims for Equitable Relief. Any action or proceeding initiated
by any party to this Agreement seeking any form of temporary or preliminary
injunctive relief, including, without limitation, specific performance,
connected with this Agreement or its performance may be brought against any
other party in the courts of the State of New York or, if the party has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and each of the parties consents to the jurisdiction of
such courts in any such action or proceeding, and each party waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world. The
parties agree that the pursuit of any relief described in this Section 16.2 in
no way may or shall diminish, defeat, or otherwise impair the agreement
expressed in Section 16.1.
     17. General.
          17.1 Governing Law. This Agreement shall be interpreted, construed,
and enforced in accordance with the internal laws of the State of New York,
without regard to conflicts of law principles.
          17.2 Captions. This Agreement contains section headings for reference
only. The headings in no way affect the meaning or interpretation of this
Agreement.
          17.3 Entire Agreement. This Agreement fully memorializes the agreement
and understanding of its parties relating to its subject matter, and supersedes
all prior or contemporaneous agreements, arrangements and understandings,
written or oral, between the parties with respect to such subject matter.
          17.4 Successors and Assigns. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, except
as set forth in Section 9.3, and any prohibited assignment attempted by the
Executive is void. This Agreement shall be binding on any successor to the
Employer, whether by merger, acquisition of substantially all of the Employer’s
assets, or otherwise, as fully as if such successor were a signatory hereto and
the Employer shall cause such successor to, and such successor shall, expressly
assume the Employer’s obligations hereunder. Notwithstanding anything else
herein contained, the term “Employer” as used in this Agreement, shall include
all such successors.
          17.5 Amendments; Waivers. This Agreement cannot be changed, modified
or amended, and no provision or requirement hereof may be waived, without an
affirmative vote of the Board or its Compensation Committee and the consent in
writing of the Executive and the Employer. The failure of a party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by a
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a

21



--------------------------------------------------------------------------------



 



further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.
          17.6 Beneficiaries. Whenever this Agreement provides for any payment
to the Executive’s estate, such payment may be made instead to such beneficiary
or beneficiaries as the Executive may have designated in a writing filed with
the Employer. The Executive shall have the right to revoke any such designation
and to redesignate a beneficiary or beneficiaries by written notice to the
Employer (and to any applicable insurance company) to such effect.
          17.7 Reformation. The Executive and the Employer agree that any
provision of this Agreement deemed unenforceable or invalid may be reformed to
permit enforcement of the objectionable provision to the fullest permissible
extent. Any provision of this Agreement deemed unenforceable after modification
shall be deemed stricken from this Agreement, with the remainder of the
Agreement being given its full force and effect.
          17.8 Full Negotiation. The Executive and the Employer each
independently have made all inquiries regarding the qualifications of the other
which he or it deems necessary. The Executive and the Employer affirm that he or
it fully understands this Agreement’s meaning and effect. Each party has
participated fully and equally in the negotiation and drafting of this
Agreement. Each party assumes the risk of any misrepresentation or mistaken
understanding or belief relied upon by him or it in entering into this
Agreement.
          17.9 Currency. Each and every reference to a monetary amount in this
Agreement means United States dollars.
[SIGNATURE PAGE FOLLOWS]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Employment
Agreement as of the date first above.

            FX REAL ESTATE AND ENTERTAINMENT INC.
            By:   /s/ Mitchell J. Nelson         Name:   Mitchell J. Nelson     
  Title:   Executive Vice President and General Counsel                   By:  
/s/ Robert F.X. Sillerman         Robert F.X. Sillerman             

23



--------------------------------------------------------------------------------



 



Schedule 4.5
Executive’s Investments and Activities
Any and all theatrical or feature film production work or projects with Mel
Brooks.
Ownership interests in certain minor league and major league baseball,
basketball, hockey and football teams and arenas (built or to be built).
Passive investments through private equity funds and other investments pursuant
to which the Principal beneficially owns less that 5% of the outstanding shares
of a company and has no voting control.
Responsibilities as a principal of MJX Asset Management, LLC.
Responsibilities as a principal of Flag Leisure Group, LLC/Flag Luxury
Properties, LLC.
Investment activities currently underway through MJX Real Estate Ventures, LLC.
Participation in Temenos Anguilla and Pelican ventures in Anguilla, British West
Indies.

24